Citation Nr: 1427175	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  09-09 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for lymphoma, to include as due to herbicide exposure. 

3.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran had active duty service from November 1961 to November 1981.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a video conference hearing before the Board in April 2012.  A transcript of that appeal has been associated with the claims file.  

The issues were remanded for further development by the Board in July 2012 to obtain any additional records and to afford the Veteran with several VA examinations and nexus opinions.  A review of the record indicates that the Board's directives were substantially complied with regarding the issues of a lymphoma and hypertension.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's hypertension was not present in service or until many years thereafter and is not related to service.

2.  The Veteran does not have a diagnosis of lymphoma at any time during the period on appeal.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for lymphoma have not been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through a VCAA letter dated January 2007, VA's notice requirements were met with respect to the issues addressed in this decision.  The VCAA letter was received prior to the most recent adjudication by the RO, which cures any timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, private  treatment records, VA examination reports, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA examinations in April 2007 and August 2012.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings.  Therefore, the examination reports are adequate to decide the claims.  The Board acknowledges that the examiners in August 2012 did not specifically note the dates of any Virtual VA records as requested in the July 2012 appeal; however, the body of the examination indicates that the examiners had complete knowledge of the Veteran's history and current treatment.  Therefore the Veteran is not prejudiced by this failure to comply and the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   Thus, further examination is not necessary regarding the issues on appeal.

Service Connection - Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In some circumstances, certain chronic diseases listed at 38 C.F.R. § 3.309(a) may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309.

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")  Pertinent to the case at hand, hypertension is among the list of chronic diseases listed within 38 C.F.R. § 3.309(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection - Hypertension

The Veteran contends that his hypertension began during service.  He has a current diagnosis of hypertension for which he receives treatment.  The Veteran is not shown to possess any medical expertise and therefore any medical opinions he asserts are not of significant probative value.  He is competent to report his symptoms, but his current assertions do not indicate anything more than a broad and vague statement that his current hypertension is causally related to his singular elevated blood pressure in service.  The medical evidence is contradictory to this statement.  

In November 1969, the Veteran's blood pressure was noted as 124/86.  On a May 1977 report of medical examination, the Veteran's blood pressure was noted at 130/84.  The Veteran then received blood pressure screening in May 1977.  His blood pressure was taken on May 17 at 150/100, May 18 at 126/84, May 20 at 130/96, and twice on June 24 at 130/96 and 128/96.  The Veteran was then seen in July 1977.  The examiner noted elevated blood pressure at the time of his hypertension screening.  The examiner noted no history of a diagnosis of hypertension.  Blood pressure readings at that time were 120/68 and 128/86.  The examiner diagnosed labile hypertension vs. mild essential hypertension, noting that the current evaluation was inconclusive.  The remaining service treatment records are silent regarding any additional findings of hypertension.  

The Veteran was afforded a VA examination in April 2007.  The examiner noted onset of hypertension in 1997, diagnosed during a routine examination.  The examiner performed a physical examination and recorded the Veteran's history.  He supported a diagnosis of essential hypertension.  However, no opinion as to its date of onset was proffered.

The Veteran's private treatment records support the April 2007 VA examination findings.  The Veteran was consistently treated for or diagnosed with hypertension during this time.  

A November 2011 VA cardiac examination noted that the Veteran's blood pressure was 125/73.  No comment was made concerning the presence of or date of onset of hypertension.

In August 2012 the Veteran was afforded another VA examination.  The examiner noted a diagnosis of hypertension with 1997 as the date of diagnosis.  The examiner noted that the Veteran had some elevated blood pressures recorded in May and June of 1977; however, the follow-up examination revealed blood pressure readings of 120/68, 128/86, and 124/84.  The examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by the Veteran's service.  He again noted the elevated blood pressures, with subsequent normal blood pressures during service.  Additionally, the examiner noted that the Veteran did not begin taking blood pressure medications until 1997, sixteen years after separation from the military.  During the examination, the Veteran acknowledged that he saw physicians during the intervening years.  Therefore the examiner found that hypertension, if it were present between 1981 and 1997, should have been diagnosed.   

Thus, based on the record, the Board finds that the preponderance of the evidence shows that the Veteran did not have hypertension in service or that the disease developed to a compensable degree with his first post-service year.  Rather the Veteran had a few elevated blood pressure readings that were found to be inconclusive at the time and were subsequently followed by normal blood pressure readings.  The diagnosis and etiology of hypertension are not capable of lay observation.  Jandreau.  The Board finds the negative medical opinion to be of more probative value than the Veteran's lay opinion regarding the onset and etiology of his hypertension.  Therefore, service connection for hypertension is denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Service Connection - Lymphoma

The Veteran contends that he has lymphoma that may have resulted from Agent Orange exposure during his Vietnam service.  Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as to Veterans who served in Vietnam during a certain time period, selected diseases may be presumed to have resulted from exposure to herbicide agents such as Agent Orange.  According to the Veteran's service records, he served in the Republic of Vietnam during the Vietnam Era, therefore, his exposure to toxic herbicides is presumed.  See 38 U.S.C.A. §§ 1116, 1154.

Regulations provide, in pertinent part, that if a veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Al amyloidosis, chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  For purposes of this section, the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  See 38 C.F.R. § 3.309(e); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  

VA recently expanded the list of diseases subject to the regulatory presumption of service connection due to exposure to herbicides while serving in the Republic of Vietnam.  VA added ''Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)'' immediately following ''Hodgkin's disease" in 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53,216 (2010).

The Secretary of the Department of Veterans Affairs has decided that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  The Board notes that non-Hodgkin's lymphoma is a disease listed in 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53,216 (2010).  

Although lymphoma would be service-connected under the herbicide presumption listed above, the Board notes that the Veteran's claims file is silent regarding any treatment or diagnosis of lymphoma.  The Veteran was afforded a VA examination in August 2012.  The examiner specifically noted that the Veteran does not now have nor has he ever been diagnosed with a lymphatic condition.  

The Board notes that the Veteran has been diagnosed with and treated for prostate cancer, which is the only cancer noted in the Veteran's treatment records.  He is currently service-connected for this disability under the herbicide presumptions.   

Without evidence of a current disability related to service, service connection may not be granted.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The Board acknowledges the Veteran's belief that he has lymphoma due to Agent Orange exposure.  The Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide evidence regarding medical matters, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a diagnosis of lymphoma, the Board finds that the diagnosis and determination of etiology of cancer is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  

Based on the evidence of record, the weight of the evidence demonstrates that the Veteran does not currently have a diagnosed lymphoma disability.  As such, the Board finds that a preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102


ORDER

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for lymphoma, to include as due to herbicide exposure, is denied. 
REMAND

The Veteran attended a VA examination in August 2012 regarding his bilateral hearing loss.  The examiner provided a physical examination, diagnosed bilateral hearing loss, and offered a nexus opinion, but did not provide any opinion regarding whether the Veteran's hearing loss was caused by, related to, or aggravated by the Veteran's service-connected tinnitus.  Without any opinion regarding the secondary service claim, a review of the record indicates that the Board's directives were not substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the issue must be remanded to obtain an addendum opinion regarding the etiology of the Veteran's hearing loss, specifically any relationship to the Veterans' service-connected tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service hearing loss symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  VA should obtain and associate with the claims file all outstanding VA treatment records.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  

3.  After associating all pertinent outstanding records with the claims file, return the claims file to the August 2012 VA examiner.  If the examiner is not available, then schedule the Veteran for a VA examination regarding his hearing loss.  The examiner should review the claims file and address the following questions:

a.)  Is it at least as likely as not that the Veteran's diagnosed bilateral hearing loss is causally or etiologically related to his service-connected tinnitus?

b.)  Is it at least as likely as not that the Veteran's diagnosed bilateral hearing loss is aggravated by (permanently worsened by) his service-connected tinnitus?

A rationale should be provided for all findings and conclusions and should be set forth in a legible report.

4.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


